  Case 15-37095       Doc 91     Filed 04/22/19 Entered 04/22/19 15:25:41         Desc Main
                                   Document     Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF ILLINOIS

 In re:                                         )
                                                )
 WITEK, BRIAN T.                                )   Bankruptcy Case No. 15‐37095 ABG
                                                )   Chapter 7
                                                )
 Debtor(s).                                     )


                                       CERTIFICATE OF SERVICE


       The undersigned certifies that on _April 22, 2019, I served by prepaid first class mail a
copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline to
Object (NFR) on all parties listed below at the addresses contained therein.

          WITEK, BRIAN T.
          1384 S. WEST FORK DRIVE
          LAKE FOREST, IL 60045



          ,

          PBG Financial Services Inc
          666 Dunde Road
          Suite 401
          Northbrook, IL 60062

          ILENE F. GOLDSTEIN
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
Case 15-37095    Doc 91     Filed 04/22/19 Entered 04/22/19 15:25:41   Desc Main
                              Document     Page 2 of 3


     Northbrook, IL 60062

1    American Chartered Bank
     Richard C. Perna/ Scott A. Nehls Fuchs &
     440 W. Randolph St Suite 500
     Chicago, IL 60606

2P   Internal Revenue Service
     230 S. Dearborn St.,
     Mail Stop 5010 CHI
     Chicago, IL 60604

2U   Internal Revenue Service
     230 S. Dearborn St.,
     Mail Stop 5010 CHI
     Chicago, IL 60604

3    Discover Bank
     Discover Products Inc
     PO Box 3025
     New Albany, OH 43054‐3025

4    FirstCare Health Services, LLC
     c/o Steven Titner
     1700 N. Farnsworth Ave.
     Aurora, IL 60505

5    Jerry Smalec
     813 Indiana Lane
     Elk Grove Village, IL 60007

6    American Express Centurion Bank
     c/o Becket and Lee LLP
     PO Box 3001
     Malvern, PA 19355‐0701

7    American Express Bank, FSB
     c/o Becket and Lee LLP
     PO Box 3001
     Malvern, PA 19355‐0701

8P   Illinois Department of Revenue
     Bankruptcy Section
     PO Box 19035
 Case 15-37095      Doc 91    Filed 04/22/19 Entered 04/22/19 15:25:41   Desc Main
                                Document     Page 3 of 3


        Springfield, IL 62794‐9035

 8U     Illinois Department of Revenue
        Bankruptcy Section
        PO Box 19035
        Springfield, IL 62794‐9035

 9      Frank Martin
        Righeimer Martin & Cinquino Pc
        20 N. Clark St., # 1900
        Chicago, IL 60602

 10     Cerastes, LLC
        C O WEINSTEIN & RILEY, PS
        2001 WESTERN AVENUE, STE 400
        SEATTLE, WA 98121

 11     Prosper Marketplace Inc.
        C/O WEINSTEIN & RILEY, PS
        2001 WESTERN AVENUE, STE 400
        SEATTLE, WA 98121



/s/ ILENE F. GOLDSTEIN

Chapter 7 Trustee
ILENE F. GOLDSTEIN, Trustee
900 Skokie Blvd
Suite 128
Northbrook, IL 60062
Phone: (847) 562‐9595
Fax: (847) 564‐8402
